DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12 and 14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lodding et al. (United States Patent Application Publication 2019/-393651).
With respect to Claim 1: 

a plug body (FIG. 1, 19) comprising a cable connection end (FIG. 1, 4), a plug connection end (FIG. 1, 22) and a plug shield (FIG. 1, 17), wherein the cable connection end (4) for connecting a shielded data cable (FIG. 1, 3), which is designed with at least a first insulated conductor (FIG. 1; 7, 8, 9) and a second insulated conductor (FIG. 1; 7, 8, 9) for data transmission ([0054] lines 1-9) and a conductor shield (FIG. 1, 51) surrounding the first and second insulated conductors, has a first connection channel (FIG. 1, see notation) for the first insulated conductor (FIG. 1, see notation), a second connection channel (FIG. 1, see notation) for the second insulated conductor (FIG. 1, see notation), and a shield connection (FIG. 1,  see notation) for the conductor shield (FIG. 1, 51); 
wherein the plug connection end (22) has a contact carrier (FIG. 1, 19) with contact openings (FIG. 1, see notation) for receiving first (FIG. 1, 20 see notation) and second (FIG. 1, 20 see notation) contacts which are connectable to the first (FIG. 1, 8 see notation) and second (FIG. 1, 8 see notation) insulated conductors, the contact openings (FIG. 1, see notation) being arranged as through-openings (FIG. 1, 18 see notation) in the contact carrier (FIG. 1, 19) in an axial direction (FIG. 1, see notation) of the data cable plug connector (1) running parallel at a contact spacing (FIG. 1, see notation Y); 
wherein the cable connection end (4) has an impedance transmitter (FIG. 1, 52 see notation) made of electrically conductive material ([0053] lines 1-13) disposed adjacent to the contact carrier (FIG. 1, 19), the first connection channel (FIG. 1, see 
wherein openings (FIG. 1, see notation) of the first (FIG. 1, see notation) and second (FIG. 1, see notation) connection channels facing the contact carrier (FIG. 1, 19) open into the through-openings (FIG. 1, see notation) of the contact carrier (FIG. 2, 19).
[AltContent: arrow][AltContent: textbox (axial direction)][AltContent: textbox (2nd offset 2nd position)][AltContent: arrow][AltContent: textbox (2nd contact -20)][AltContent: textbox (1st offset  1st position)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd connection channel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Intermediate space )][AltContent: arrow][AltContent: textbox (passage)][AltContent: arrow][AltContent: textbox (passage)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st contact-20)][AltContent: textbox (contact openings)][AltContent: arrow][AltContent: textbox (contact openings)][AltContent: textbox (shield connection )][AltContent: textbox (1st connection channel)][AltContent: arrow][AltContent: textbox (2nd insulated conductor)][AltContent: arrow][AltContent: textbox (1st insulated conductor)]
    PNG
    media_image1.png
    512
    1026
    media_image1.png
    Greyscale

With respect to Claim 2: 
Lodding discloses the data cable plug connector, wherein a spacing (FIG. 1, see notation) of the first connection channel (FIG. 1, see notation) and the second connection channel (FIG. 1, see notation) changes (FIG. 1, see notation, 1st and 2nd channels narrows when moving from right-side to left-side along the axial direction) with 
With respect to Claim 3: 
Lodding discloses the data cable plug connector, wherein the first (FIG. 1, see notation) and second (FIG. 1, see notation) connection channels (are symmetrical with respect to the axial direction) have a same length.
With respect to Claim 4: 
Lodding discloses the data cable plug connector, wherein the first (FIG. 1, see notation) and the second (FIG. 1, see notation) connection channels are non-parallel passages (1st and 2nd channels “non-parallel“ converging around FIG. 1, 5221) in the impedance transmitter (FIG. 1, 52).
With respect to Claim 5: 
Lodding discloses the data cable plug connector, wherein an inner diameter of the passages (FIG. 1, see notation) is designed to be larger than an outer diameter of the first (FIG. 1, see notation) and second (FIG. 1, see notation) insulated conductors of the shielded data cable (1) such that an intermediate space (FIG. 1, see notation) filled with an electrically non-conductive material (FIG. 1, 9) is formed in each case between a respective one of the first (FIG. 1, see notation) and second (FIG. 1, see notation) insulated conductors guided within a respective one of the passages (FIG. 1, see notation) and the impedance transmitter (FIG. 1, 52).



With respect to Claim 6: 
Lodding discloses the data cable plug connector, wherein the contact carrier (FIG. 1, 19) is constructed from (insulating part, [0054] line 3) a plastic material having a defined dielectric constant FR (well known For one of Ordinary Skill In The Art).
With respect to Claim 7: 
Lodding discloses the data cable plug connector, wherein the contact carrier (FIG. 1, 19) is designed to receive the first (FIG. 1, 20 see notation) and/or second (FIG. 1, 20 see notation) contact in the contact carrier (19) which, in the axial direction (FIG. 1, see notation) of the data cable plug connector (1), have an offset (FIG. 1, see notation 1st offset) in outer diameter at a first position (FIG. 1, see notation 1st position), for which purpose the contact carrier has an offset (FIG. 1, see notation 2nd offset) in outer diameter in the axial direction (FIG. 1, see notation) of the data cable plug connector at a second position (FIG. 1, see notation 2nd position).
With respect to Claim 8: 
Lodding discloses the data cable plug connector, wherein the impedance in the data cable plug connector is adjusted by varying at least one of the parameters: 
course of the passages; 
size of an intermediate space in the passages in each case between a respective one of the first and second insulated conductors and the impedance transmitter; 
dielectric constant £R of a material filling the intermediate space; 
dielectric constant £R of the contact carrier; 
first position of an offset in outer diameter of the first and/or second contact; and 
second position of an offset in outer diameter of the contact carrier, in such a way that the impedance in the data cable plug connector corresponds to a predetermined impedance value ([0005], [0020], [0023], [0024], [0072], [0078], [0080], [0097]).
With respect to Claim 9: 
Lodding discloses the data cable plug connector, wherein empirically determined parameters are used in which, in measurements by time-domain reflectometry measuring devices, no impedance changes or interferences in the data cable plug connector connected to the shielded data cable are indicated which interfere with a data transmission at a desired data rate ([0097], lines 1-6).
With respect to Claim 10: 
Lodding discloses the data cable plug connector, wherein the shield connection (FIG. 1, see notation) for the conductor shield (FIG. 1, 51) is formed on the impedance transmitter (FIG. 1, 52) and the impedance transmitter (FIG. 1, 52) is electrically conductively connected to the plug shield (FIG. 1, 17) ([0063] lines 1-10).
With respect to Claim 12: 
Lodding discloses the data cable plug connector, wherein the first (FIG. 7, 1VII, see notation) and second (FIG. 7, 1VII, see notation) connection channels open into a common recess (FIG. 7, 1VII, see notation) of the impedance transmitter (FIG. 7, 1VII, 5280).

[AltContent: textbox (2nd connection channel)][AltContent: textbox (1st connection channel)][AltContent: arrow][AltContent: textbox (Common recess)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    580
    917
    media_image2.png
    Greyscale

With respect to Claim 14: 
Lodding discloses a method for electrical connection of two data cables, the method comprising: providing the two data cables (FIG. 1; 8, 9 see notation) which have insulated conductors ([0054], lines 1-9) of different diameters ([0022], lines 1-4); and connecting the two data cables (FIG. 1; 8, 9) using the data plug cable connector (FIG. 1, 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lodding et al. (United States Patent Application Publication 2019/-393651) in view of Kanda et al. (United States Patent 10,033,140).
With respect to Claim 13: 
Lodding discloses the data cable plug connector.
Lodding does not expressly disclose the shielded data cable is a shielded data cable of a motor vehicle and is connected to the cable connection end of the data cable plug connector, and wherein the shielded data cable is connected or connectable to a vehicle data network of the motor vehicle.
However, Kanda teaches the shielded data cable (FIG. 2, 70) is a shielded data cable of a motor vehicle (Column 4, lines 28-34) and is connected to the cable connection end (FIG. 2, see notation) of the data cable plug connector (FIG. 2, 30), and wherein the shielded data cable (FIG. 2, 70) is connected or connectable to a vehicle data network of the motor vehicle (Column 4, lines 28-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lodding with the teachings of Kanda and 


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 11, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the plug body has, at the cable connection end, a cable lead-in with a strain relief clip and a clamping nut, wherein the strain relief clip is pressable against the impedance transmitter by screwing down the clamping nut, and wherein the cable lead-in is arranged opposite the first and second connection channels in the impedance transmitter, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PETER G LEIGH/Examiner, Art Unit 2831